Citation Nr: 1034873	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for senile and peripheral 
cortical cataracts, to include as a result of ionizing radiation.

2.  Entitlement to service connection for hyperthyroidism or 
hypothyroidism, to include as a result of ionizing radiation.

3.  Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of ionizing radiation.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss prior to June 30, 2008, and in excess of 
20 percent from June 30, 2008.

5.  Entitlement to a compensable evaluation for residuals of 
basal cell carcinoma, left nose and back, and squamous cell 
carcinoma, left upper back.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1955.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from rating decisions dated in June 2004, July 2006 and 
April 2009 of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Jackson, Mississippi, and Cleveland, Ohio.  In 
August 2010, the Veteran testified before the undersigned at a 
Board videoconference hearing.  A transcript of the hearing 
testimony is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




REMAND

In terms of the service connection claims on appeal, the Veteran 
is seeking service connection for cataracts, hyperthyroidism or 
hypothyroidism and diabetes mellitus, type II, all claimed as due 
to exposure to radiation in service.  

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service may be 
established in one of three different ways, which have been 
outlined by the United States Court of Appeals for Veterans 
Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for veterans who participated in defined 
radiation risk activities and have certain diseases.  Second, 
service connection may be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311 if certain conditions are met. Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The second approach in radiation claims as noted above is found 
in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the 
evidence must show the following:  (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed a 
radiogenic disease; and (3) such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. § 
3.311(b).  If all three of these requirements are met, then the 
RO is required to refer the case to the Under Secretary for 
Benefits for further consideration.  See 38 C.F.R. § 3.311(b) 
(2009).  If, on the other hand, any of the foregoing three 
requirements has not been met, service connection for a disease 
claimed as secondary to exposure to ionizing radiation cannot be 
granted under 38 C.F.R. § 3.311. 38 C.F.R. § 3.311(b)(1)(iii).  
For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation. 
38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include:  (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).

In the instant case, the evidence shows that the Veteran was 
exposed to ionizing radiation in service.  In this regard, the 
Defense Threat Reduction Agency confirmed that the Veteran 
participated in Operations IVY and Castle and that as a 
participant he could have received no more than external gamma 
dose of 18 rem; external neutron dose 2 rem; total skin dose to 
any skin area (beta plug gamma) 550 rem.  

The Veteran asserts that he has radiogenic diseases as listed 
under 38 C.F.R. § 3.311(b)(2) of non-malignant thyroid nodular 
disease and posterior subcapsular cataracts.  In this regard, 
while the medical evidence reflects diagnoses of hypothyroidism 
and senile cataracts, there is no indication from such evidence 
that he has either non-malignant nodular disease or posterior 
subcapsular cataracts.  Nonetheless, further clarification of 
this matter should be obtained.  In addition, a medical nexus 
opinion should be obtained regarding whether the Veteran's 
claimed nonradiogenic diseases are related to service, to include 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.303, 3.311; 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In the 
event that the Veteran is found to have a radiogenic disease of 
non-malignant nodular disease or posterior subcapsular cataracts 
or both, then the claim should be referred to the Under Secretary 
for Benefits for further consideration pursuant to 38 C.F.R. 
§ 3.311(b).  

In further regard to the service connection claims noted above, 
as well as the claims for increased ratings for bilateral hearing 
loss and residuals of basal cell carcinoma, left nose and back, 
and squamous cell carcinoma, left upper back, it appears that 
there are outstanding records from the Social Security 
Administration (SSA) that must be requested.  This is evident 
from VA's receipt of a November 1994 record from SSA requesting 
the Veteran's VA outpatient records from 1988 to 1994.  On this 
record SSA informed VA that the Veteran had filed an application 
for a period of disability and/or disability benefits.  Thus, 
while it appears that SSA requested medical records from VA with 
respect to the Veteran's claim for SSA disability benefits, it 
does not appear that VA requested medical records from SSA with 
respect to the Veteran's claim for VA benefits.  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration are 
evidence which must be considered.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).  See also Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, in view of the Veteran's August 2010 Board hearing 
testimony that his hearing disability has worsened since his last 
VA audiological examination in June 2008, the Veteran should be 
afforded a new VA audiological examination.  Pertinent law and 
regulations require VA to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).  
Moreover, the veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Updated treatment records, VA and non-
VA, should be obtained and added to the 
claims folder.

2.  The Social Security Administration 
(SSA) should be contacted and requested to 
provide its decision regarding awarding 
disability benefits to the Veteran, as 
well as all supporting medical 
documentation that was utilized in 
rendering SSA's decision.

3.  Arrange for VA examinations with 
appropriate examiners regarding the 
claimed disabilities involving cataracts, 
hyperthyroidism and hypothyroidism, and 
diabetes mellitus, type II.  This should 
include clarification as to whether the 
Veteran has the VA-recognized radiogenic 
diseases of non-malignant thyroid nodular 
disease and/or posterior subcapsular 
cataracts.  The examiner should further 
opine as to whether it is at least as 
likely as not (a 50% degree of probability 
or higher) that the Veteran has a 
nonradiogenic disease involving cataracts, 
hyperthyroidism or hypothyroidism and/or 
diabetes mellitus, type II, that is 
causally related to service, to include 
exposure to ionizing radiation.  In 
conjunction with the scheduling of the 
examination, the Veteran should be advised 
of the provisions of 38 C.F.R. § 3.655.  
The Veteran's claims file (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should explain the rationale for 
any opinions given.

4.  Arrange for an audiological evaluation 
of the Veteran (with audiometric studies) 
to determine the current severity of his 
service-connected bilateral hearing loss.  
The VA audiologist must fully describe the 
functional effects caused by the hearing 
disability in his or her final report.  
Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  In conjunction with the 
scheduling of the examination, the Veteran 
should be advised of the provisions of 38 
C.F.R. § 3.655.  The Veteran's claims file 
(to include this remand) must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should explain 
the rationale for any opinions given.

5.  The RO/AMC should then conduct any 
additional development deemed necessary so 
as to properly decide these claims, to 
include referral to the Under Secretary of 
Benefits pursuant to 38 C.F.R. § 3.311(b), 
if appropriate, before re-adjudicating the 
claims on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

